Order entered April 9, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01476-CV

          IN THE INTEREST OF C.T.H. AND H.V.H., CHILDREN

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-07021

                                      ORDER

      Before the Court is appellee’s April 7, 2020 amended second motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to May 4, 2020. We caution appellee that further extension

requests in this accelerated appeal will be disfavored.


                                              /s/    BILL WHITEHILL
                                                     JUSTICE